Citation Nr: 0502176	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1971.  


The current appeal arose from a February 2002 rating decision 
of the Department of Veterans' Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.  The RO denied entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain.  

In November 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.  

In February 2004, the Board remanded the claim to the RO for 
further development and adjudicative action.

In July 2004 the RO most recently affirmed the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him a full and appropriate VA medical examination, 
assisting him in substantiating his claim for increased 
compensation benefits.  

2.  The competent and probative medical evidence of 
establishes that lumbosacral strain is no longer demonstrated 
on clinical objective examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
evaluation for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003), Diagnostic Code 5237 (as 
in effect on September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or peri-articular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.  

However, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  (Emphasis added).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Board points out that there have been recent changes in 
the law regarding the veteran's back disorder.  Since this 
change occurred while the veteran's appeal was pending, 
application of both the old and revised law is considered and 
the law that is more favorable to the veteran's claim is 
applied.  However, it is important to note that the Board 
must apply the old law prior to the effective date of the new 
law. See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 
38 U.S.C.A. § 5110(g) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  

In the instant case on appeal, the veteran has been awarded a 
10 percent evaluation for his lumbosacral strain, both prior 
and subsequent to the enactment of the new law.  The veteran 
is service connection solely for a lumbar strain and no other 
low back disorder, based on treatment in service for a lumbar 
strain.  See RO rating decision dated in May 1972; see also, 
RO rating decisions dated in July 1973, August 1974, January 
1977 and January 1986.  

Lumbosacral strain is rated under diagnostic code 5295.  The 
veteran's lumbosacral strain has been evaluated as 10 percent 
disabling since April 1986, under Diagnostic Code 5295 at 38 
C.F.R. § 4.71a.  

Under Diagnostic Code 5295 (effective prior to September 26, 
2003), lumbosacral strain with slight subjective symptoms 
only warrants a noncompensable evaluation; with 
characteristic pain on motion warrants a 10 percent 
disability evaluation; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating; 
and severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability evaluation. 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The change has established new diagnostic 
codes 5235 to 5243 for the spine, as well as the addition of 
six notes.  The new diagnostic code 5237, formerly diagnostic 
code 5295, provides for rating lumbosacral or cervical 
strain.  

Under the revised criteria for spinal disabilities, a 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

A 20 percent rating will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

A 30 percent rating will be assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. Unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine 30º or less, or favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating. 
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2003); 38 C.F.R. §§ 3.102, 4.3 (2004).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran. Therefore, the amended duty to 
assist law applies. Id.

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (withdrawing and replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, claim for an evaluation in excess of 10 
percent for service-connected low back disability was 
received in July 2001.  Thereafter, an RO rating decision of 
February 2002 denied the claim.  Notice of VCAA was not 
issued until February 2004, just prior to the issuance of the 
supplemental statement of the case in July 2004.  

The VCAA letter provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, supra.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
VCAA notice was provided by the AOJ in February 2004 prior to 
reconsideration of the claim in July 2004 (see supplemental 
statement of the case), and prior to the transfer and 
certification of the appellant's case to the Board.  
Moreover, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case (SSOC) was provided to 
the appellant in July 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his or her claim, and to respond to VA notices. 
Therefore, not withstanding Pelegrini, to decide this one 
claim on the merits is not prejudicial error to the claimant.  

Accordingly, the Board is satisfied that the duty to notify 
and the duty to assist have been met under the new law.  The 
duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

The RO, through its issuance of its February 2002 rating 
decision, July 2002 statement of the case, April and July 
2003 and July 2004 supplemental statements of the case, and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim. That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In SSOC's of record, the provisions and requirements of the 
VCAA of 2000 were discussed in great detail, as indicated 
above.  The RO specifically indicated that it had considered 
the veteran's claims under the new law.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159.  The RO has in fact augmented 
the evidentiary record in accordance with the veteran's 
directives. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical records, post service 
private and VA treatment records, as well as a VA examination 
in March 2004.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's low back claim as 
cited above at this time.  Therefore, the duty to assist has 
been satisfied in this case. 38 U.S.C.A. § 5103A (West 2002); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

The RO has considered the veteran's low back claim under both 
the new and old law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

After a thorough review of the evidence of record, 
particularly that which is medical, the Board agrees with the 
RO's denial of an evaluation in excess of 10 percent, finding 
that the criteria for the assignment of more than a 10 
percent evaluation are not met.  

VA treatment records show occasional treatment for complaints 
of constant low back pain, and a history of no significant 
ongoing treatment or therapy other than the use of 
prescription Tylenol.  The veteran is not shown to receive 
any ongoing physical therapy or regular outpatient treatment 
for his low back disability or for the management of any 
associated pain.  

VA examinations in both January 2002 and February 2004 
similarly show primarily subjective complaints of low back 
pain, not shown on repeated VA objective examination.  
(Emphasis added).  That is, while the veteran reports 
significant pain and impairment due to low back pain, VA 
examiners have repeatedly found no objective manifestations 
of pain on examination testing and observation, and no 
clinical objective findings to support a diagnosis of 
lumbosacral strain.  Rather, the veteran has pain and 
impairment associated with the aging process, as well as 
other disorders such as arthritis and disc disease determined 
by VA physicians to not be related to anything of service 
origin.  

The January 2002 and February 2004 VA examiners specifically 
found that the veteran does not currently have lumbosacral 
strain for which service-connection was granted-no diagnosis 
of lumbar strain is currently shown.  Additionally, VA 
examiner's are of the opinion that the evidence shows, "no 
objective evidence of pain."  The veteran was observed to 
walk and get around easily just prior to examination.  On 
examination, he was found to have a normal gait, a good 
posture, and there was no muscle spasm.  The veteran had a 
normal lumbar lordosis, good muscle tone and no scoliosis.  
There were no sensory or neurologic findings.  

Both VA examiners opined that there was no functional loss 
due to subjective complaints of pain, that there was no 
evidence of any lumbosacral strain presently, that there was 
no evidence of fatigability, incoordination, or weakness of 
the lumbar spine, and that there was no associated industrial 
impairment.  

The above evidence, including medical opinion evidence weighs 
heavily against the claim on appeal.  

On VA examination in March 2004, range of motion testing 
revealed extension to 30 degrees, flexion was to 60 degrees, 
right and left lateral flexion was to 25 degrees, with 
rotation to 25 degrees as well.  Diagnostic Code 5237, note 
(2), indicates that normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, and extension, and 
right and left lateral flexion and right lateral flexion from 
0 to 30 degrees.  Accordingly, the veteran is shown to have 
full extension of the lumbar spine, and nearly full right and 
left lateral rotation and lateral flexion.  

The objectively demonstrated limited motion, primarily 
limitation of flexion, warrants no more than the current 10 
percent evaluation under either the old or the new criteria, 
even though many of the veteran's complaints have been 
determined to be wholly subjective.  Limitation of motion 
testing revealed a subjective range of motion of the lumbar 
spine of 60 degrees of flexion, 30 degrees of extension, and 
25 degrees of lateral flexion and bilateral rotation, with 
complaints of pain at end of ranges of motions.  

However, the February 2004 examiner specifically opined that 
the range of motion exhibited by the veteran was subjective 
and reasonably satisfactory.  In finding so, the examiner 
noted that there was no muscular atrophy of the back.  
Significantly, the VA examiner was of the opinion that the 
veteran's non-service-connected facet arthritis is likely to 
produce some of the symptoms he complains of, and that his 
degenerative changes are consistent with his age and have no 
relation to his prior service.  

The Board notes that VA X-ray studies are essentially normal, 
and while an MRI of March 2004 showed osteoarthritic changes, 
as well as a degeneration and desiccation and a bulging disc 
at L5-S1, without any significant focal disc herniation, 
these findings are not service-connected or found to be 
related to the veteran's history of a lumbosacral strain, 
presently service-connected and generously rated as 10 
percent disabling.  

The Board also finds that the demonstrated limitation of 
motion and complaints of the veteran more closely approximate 
the criteria for a 10 percent evaluation under all applicable 
Diagnostic Codes, specifically 5295 (former) and 5237 
(revised).  

The minimal nature of the findings shown on repeated VA 
examinations, lack of any objectively demonstrated 
incapacitating episodes, and no VA treatment other than the 
use of medications with some relief, the demonstrated low 
back symptoms clearly do not exceed the criteria for a 10 
percent rating.  Thus, a rating in excess of 10 percent is 
not warranted under either the former or revised criteria at 
Diagnostic Codes 5295 and 5237.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for IDS.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the disability at issue, but 
did not grant an increased evaluation on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


